Order filed September 17, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01036-CR
                                 ____________

                          SAM GALVAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 1823201

                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1, a
DVD.
      The clerk of the County Criminal Court at Law No. 2 is directed to deliver to
the Clerk of this court the original of State's Exhibit 1, a DVD, on or before
October 1, 2013. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 1, a DVD, to the clerk of the County Criminal Court at Law No. 2.



                                            PER CURIAM